Citation Nr: 1508891	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  11-05 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for prostate cancer prior to December 23, 2009.

2.  Entitlement to service connection for coronary artery disease to include as due to herbicide exposure and/or as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for hypertension to include as secondary to herbicide exposure and/or as secondary to diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to May 1967 with service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 3, 2010 and August 16, 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing located in Waco, Texas in front of the undersigned Veteran's Law Judge (VLJ) in October 2014.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to service connection for hypertension to include as secondary to herbicide exposure and diabetes mellitus type II is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for prostate cancer was received on December 23, 2009.  

2.  There is no communication in the claims file prior to December 23, 2009 indicating intent to file a claim for service connection for this disability.

3.  The Veteran had active duty service in Vietnam.

4.  The Veteran has a diagnosis of coronary artery disease (CAD).


CONCLUSION OF LAW

1.  The criteria for an effective date prior to December 23, 2009 for the grant of service connection for prostate cancer have not been met.  38 U.S.C.A. § 5110(a), 38 C.F.R. §§ 3.156, 3.400 (2014).

2.  The Veteran's coronary artery disease is presumed to have been incurred in his active duty service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify and assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Given the Board's favorable decision in granting service connection for coronary artery disease, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished in regard to this claim.

The earlier effective date claim arises from the Veteran's disagreement with the effective date following the grant of service connection for prostate cancer.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The claims file includes clinical records and reports, service personal records, and the statements of the Veteran in support of his claims.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

As noted above, the appellant also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his earlier effective date and service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Earlier effective date 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).

Service connection has been awarded for the Veteran's prostate cancer, effective from December 23, 2009.  He contends he is entitled to an earlier effective date for the grant of service connection for prostate cancer.  He asserts that an effective date in 2007 should be awarded as he was initially diagnosed in 2007 and treated at a VA facility at that time.  

The Board observes that VA treatment records from June 13, 2007 indicate the Veteran had elevated PSA and a biopsy was taken.  Prostate cancer was diagnosed and the Veteran elected to proceed with a radial retropubic prostatectomy which occurred in December 2007. 

For the reasons that follow, the Board concludes that the evidence of record is against a finding that an earlier effective date is warranted for the grant of service connection for prostate cancer.

The earliest evidence of record of an attempt by the Veteran to file a claim for compensation for a prostate condition of any sort was in correspondence received from the Veteran's representative date stamped as received by VA on December 23, 2009.  The Veteran asserted that his prostate cancer was due to exposure to Agent Orange in Vietnam.  He reported he had surgery in December 2007 at a VA Medical Center in Dallas, Texas, for the condition.  

Subsequently, the Veteran was granted service connection for prostate cancer in an August 3, 2010 rating decision, effective December 23, 2009, the date of receipt of his original claim.  The record does not reflect, and the Veteran does not assert, that a communication or action indicating intent to apply for service connection for prostate cancer was filed with VA prior to December 23, 2009 or within one year from the date of the diagnosis or treatment discussed above.  See October 2014 Board Hearing transcript pg. 10-11.

While VA treatment records may reflect earlier treatment of prostate cancer, these records cannot serve as informal claims for service connection as there was had been no prior claim or denial of service connection for a prostate condition.  See 38 C.F.R. § 3.157 (b)(1).  These records do not reflect an intent to apply for VA compensation benefits.  Therefore, they may not be considered an informal claim for VA compensation benefits.  See 38 C.F.R. § 3.155.  Therefore, an earlier effective date based upon earlier onset and treatment of the disability is not warranted.

The pertinent legal authority governing effective dates is clear and specific. The Board is bound by such authority.  As such, no effective date for the grant of service connection for prostate cancer earlier than December 23, 2009 is assignable, the claim for an earlier effective date for the award of service connection must be denied.

Accordingly, the claim is denied.  Because the evidence is not roughly in equipoise, the benefit-of-the-doubt does not apply.  38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Coronary artery disease

The Veteran asserts entitlement to service connection for a coronary artery disease to include as secondary to Agent Orange exposure and/or his service connected diabetes mellitus type II.

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he is presumed to have been exposed to herbicides if he served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence establishing the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma, and ischemic heart disease.  38 C.F.R. § 3.309(e).  Section 3.309(e) provides that ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina (emphasis added).  

Service records show that the Veteran served in the Republic of Vietnam.  For example, a VA treatment record from May 22, 1966 reflects the Veteran was treated at the Tan Son Nhut Air force Base in Vietnam.  Further, exposure was conceded by the RO in the August 16, 2010 rating decision.  Accordingly, his exposure to Agent Orange is presumed.  Thus, the remaining question is whether the Veteran is currently diagnosed with a disease associated with herbicides.

As noted above, VA regulations provide that service connection may be presumed for ischemic heart disease, for Veterans who were exposed to herbicide agents.  Although the November 2013 examiner could not find a diagnosis of ischemic heart disease without resorting to mere speculation, he noted a diagnosis of non-obstructive coronary artery disease.  Even though the VA examiner could not find the Veteran's coronary artery disease to be ischemic, the controlling regulation does not appear to make this distinction.  The list of diseases associated with Agent Orange includes ischemic heart disease, but notes that the term ischemic heart disease includes "atherosclerotic cardiovascular disease including coronary artery disease."  38 C.F.R. § 3.309(e).  In light of the evidence indicating a diagnosis of coronary artery disease and the Veteran's presumptive exposure to herbicides during service, the Board finds presumptive service connection is warranted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  


ORDER

An effective date earlier than December 23, 2009 for a grant of service connection for prostate cancer is denied.

Entitlement to service connection for coronary artery disease is granted.


REMAND

Upon a review of the record, further development is required prior to the adjudication of the claim of entitlement to service connection for hypertension to include as secondary to herbicide exposure and/or as secondary to diabetes mellitus type II or coronary artery disease.  See VA form 21-4138 statement in support of claim received January 26, 2010. 

The Veteran testified during his 2014 Board hearing that he was receiving current treatment for his hypertension from the Dallas VAMC which suggests there are relevant and outstanding treatment records not associated with the file.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  On remand, efforts should be undertaken to associate updated treatment records with the claims file.

The Veteran was afforded a general VA examination in June 2010.  The 2010 VA examiner opined that hypertension was diagnosed and preceded by diabetes so it was less likely than not related to diabetes or aggravated by diabetes.  However, the Veteran has testified of feelings of lightheadedness and dizziness during active duty. An opinion on a direct basis was not provided.  In light of the deficiency of the 2010 opinion and the recent grant of service connection for coronary artery disease the Board finds that it has insufficient medical evidence of record to make a decision on the claim and believes it is necessary to provide the Veteran with an additional VA examination to obtain an opinion regarding the etiology of the Veteran's hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

The record indicates the Veteran was in receipt of benefits from the SSA and entitlement began in September 2006.  Where there is actual notice to VA that the Veteran is in receipt of benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the Dallas VAMC beyond June 2009.

2.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received must be associated with the claims file.  If these records are unavailable, a negative response must be received from SSA and this must be noted and explained in the claims file.

3.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any hypertension to include as secondary to herbicide exposure and/or as secondary to diabetes mellitus type II.  The claims folder should be made available to the examiner for review. 

Based on a review of the record and an examination of the Veteran, the examiner should offer an opinion as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the hypertension was incurred during the Veteran's active military service or otherwise related to military service including in-service herbicide exposure.

(b) Whether it is at least as likely as not (50 percent probability or greater) that the hypertension is proximately due to or the result of the Veteran's service-connected disabilities (diabetes mellitus, prostate cancer, coronary artery disease). 

(c) Whether it is at least as likely as not (50 percent probability or greater) that the hypertension is aggravated by the Veteran's service-connected conditions (diabetes mellitus, prostate cancer, coronary artery disease). 
 
The examiner should set forth a complete rationale for all conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so.

4.  Review the examination reports and determine whether it is in compliance with these remand directives.  If it is not, return the case to the examiner(s) for further opinion or examination(s), as appropriate.

5.  Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


